DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 14 May 2022.
Claims 1, 5-7, 10-21 have been amended. 
Claims 2-4, 8-9 have been cancelled.
Claims 1, 5-7, 10-24 are currently pending and have been examined.
Claims 1, 5-7, 10-24 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments regarding the Claim Objections have been fully considered and they are persuasive due to Applicant amendments.  The objections in the previous office action are withdrawn.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 2, Applicant submits that “The above claim limitations recite a specific manner of visually making a request of offer on a display. This practical application is beyond generally linking the use of the Office Action's alleged abstract idea to a particular technological environment, such that claim 1 as a whole is more than a drafting effort designed to monopolize the alleged abstract idea.” Examiner respectfully disagrees.
The recited judicial exception may be integrated into a practical application of the judicial exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The term “additional elements” is used for claim features, limitations, or steps that the claim recites beyond the identified judicial exception.  In the independent claims, the additional elements include the limitations “processor,” “a communication unit,” “a processing unit,” “instructions,” “an apparatus,” “a display” and “a non-transitory computer readable medium”.
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
None of the additional limitations is sufficient to integrate the judicial exception.  The claims are just using the computer as a tool.  The sliding bar is being used like a keyboard or a mouse, used for input.  The claims here do not recite an improvement for electronic devices, like how in Trading Technologies the sliding bar moved based on market data.  Having the user manually change a sliding bar, as in claim 1, does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.   The claim uses generic computer components and generic computer functionality to analyze and change due dates and amounts due.  Claim 1 merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Here, the additional limitations do not integrate the judicial exception into a practical application.
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2B, Applicant submits that “the above claim limitations are beyond generally linking the use of the Office Action's alleged abstract idea to a particular technological environment. Additionally, the above claim limitations are other than what is well- understood, routine, conventional activity in the field for this industry context. Moreover, the above claim limitations add unconventional steps that confine the claim to a particular useful application.” Examiner respectfully disagrees.
The present claims do not disclose non-generic arrangement of known, generic elements.  The claims are using a generic processor to analyze account information, analyze due dates and amounts due, and present various offers or new due dates and new amounts due.   Because the Specification describes the additional elements in general terms, without describing the particulars, (for example, the Specification explains that the processor is a generic sliding scale that the user uses like a keyboard to input data.   The sliding scale is only being used a a tool; the computer is not changing as a result of the sliding scale: [00086] According to one or more embodiments, a user may be presented with a graphical presentation on a sliding scale (or the like) for making a request of offer. For example, an incremental sliding scale having a 1% premium for 1-month delay, 2% premium for 2-month delay, 3% premium for 3-month delay, etc. (and/or 1% discount for 1-month pay early, 2% discount for 2-month pay early, 3% discount for 3-month pay early, etc.) may be presented to the user along with the currently agreed ASLAN LAW Ref. No.: 1012-0002PUS1upon due date and/or amount due (and/or any other terms.),  the claim limitations may be broadly but reasonably construed as reciting generic computer components and techniques.
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1, 5-7, 10-24 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-7, 10-24 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a system comprising a series of components; Claim 21 is directed to a method comprising a series of steps; and Claim 22 is directed to a  non-transitory computer readable medium comprising a series of operations. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1, 5-7, 10-24, the independent claims (Claims 1 and 21) are directed, in part, to receive account information from both a first user and a second user, wherein the account information includes at least i) an information identification or invoice number ii) an amount of a commodity, iii) a due date corresponding to the amount of the commodity, iv) identification information of the first user and v) identification information of the second user, match the account information received from the first user to the account information received from the second user based on i) the information identification or invoice number, ii) identification information of the first user and iii) identification information of the second user, and assign a transaction to the matched account information,  Page 3 of 22 determine whether or not the amount of the commodity received from the first user numerically corresponds to the amount of the commodity received from the second user, determine whether or not the amount of the due date received from the first user corresponds to the due date received from the second user, assign and/or label the transaction as an inaccurate transaction, request for new commodity amount data in the case that a determination was made that the amount of the commodity received from the first user did not numerically correspond to the amount of the commodity received from the second user, and/or a request for new due date information in the case that a determination was made that the amount of the due date received from the first user did not correspond to the due date received from the second user, wherein the transaction is assigned and/or labeled  as an accurate transaction in a case that both ASLAN LAW, P.C.Application No.: 16/812,340Docket No.: 1012-0002PUS1 Page 4 of 22 a determination was made that the amount of the commodity received from the first user does numerically correspond to the amount of the commodity received from the second user, a determination was made that the amount of the due date received from the first user does correspond to the due date received from the second user, search in a group of transactions based on a criterion, select a first transaction in said group of transactions wherein the first transaction includes a first amount due and a first due date, receive a second amount due, receive a second due date present a sliding scale for making a request to offer, the sliding scale having a plurality of proposed amount due adjustments for respective proposed due date adjustments, wherein the second amount due and the second due date are determined based on the Facilitator input including selection on the sliding scale of one of the plurality of proposed amount due adjustments for respective proposed due date adjustment, send a first offer only to the second user with the second amount due and the second due date, wherein the second amount due is different than the first amount due, and the second due date is different than the first due date.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes fundamental economic principles or practices (including mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when the system evaluates the account information data received in order to match users to assign a transaction; mitigating risk occurs because the system labels transactions depending on whether due dates and amounts match;  business relations and legal obligations occur when the system requests a new due date and/or amount due; and managing relationships occur when the system follows the rules in matching transactions, labeling transactions, and determining new due dates and/or amounts due for specific transactions. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “processor,” “a communication unit,” “a processing unit,” “instructions,” “an apparatus,” “a display” and “a non-transitory computer readable medium” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received without specifying how it is done.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a processer to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 5-7, 10-20, 23-24 are directed to explaining more about the due dates and amounts due, the parties involved in the transaction, and the transfer of funds for the transaction.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include fundamental economic principles or practices (including mitigating risk), commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Holm et al. (US 2010/0274729 A1) hereinafter Holm, in view of Vukich et al. (US 2020/0111187 A1) hereinafter Vukich, in view of Bernheimer et al. (US 2013/0339219 A1) hereinafter Bernheimer.
Claims 1, 21, 22
Holm discloses the following limitations:
(Currently amended) An apparatus comprising: a communication unit configured and/or programmed to separately receive account information from both a first user and a second user, wherein the account information includes at least i) an information identification or invoice number ii) an amount of a commodity, iii) a due date corresponding to the amount of the commodity, iv) identification information of the first user and v) identification information of the second user, (see at least [0072]-[0077] [0096] [0124] [0087] [0081] [0087] [0068] [0024] [0063] [0037] [0078] Fig. 1.  Holm discloses a system and method for varying electronic settlements between buyers and suppliers with dynamic discount terms.  Holms discloses that a buyer and a seller/vendor each send in account information and invoice information for transactions.  Holm discloses the account information includes invoices, amount ($100,000), due date (e.g., 2% 10, net 30),  payer/buyer information and payee/vendor information.).
a processing unit configured and/or programmed to: match the account information received from the first user to the account information received from the second user based on i) the information identification or invoice number, ii) identification information of the first user and iii) identification information of the second user, and assign a transaction to the matched account information, (see at least  [0072]-[0077] [0096] [0124] [0087] [0081] [0087] [0068] [0024] [0063] [0037] [0078] Fig. 1.  Holm discloses gathering invoices, matching invoices, authenticating invoices by comparing the invoices from the buyer and seller, and eventually determining if a negotiation is to occur with a 3rd party).
the communication unit is further configured and/or programmed to receive a second amount due based on the Facilitator user input, the communication unit is further configured and/or programmed to receive a second due date based on the Facilitator user input, ASLAN LAW, P.C.Application No.: 16/812,340Docket No.: 1012-0002PUS1 Page 5 of 22 (see at least [0087] [0081] [0087] [0068] [0024] [0072] [0063] [0037] [0078] [0082] [0093]-[0095] [0072] [0024] [0063] [0017] [0062].  Holm discloses that the facilitator/another buyer (or seller) sends in new payment terms.  The new terms include a new due date and payment amount.).
the communication unit is further configured and/or programmed to send a first offer only to the second user with the second amount due and the second due date, wherein the second amount due is different than the first amount due, and the second due date is different than the first due date.  (see at least [0087] [0081] [0068] [0073] [0024] [0072] [0063] [0078] [0072] [0024] [0063] [0078] [0017] [0062] [0087] [0069].  Holm discloses that the 2nd user/buyer (or seller) receives the new terms from the facilitator/another buyer (or seller).  If the 2nd user/buyer (or seller) assents, then the transaction will proceed between the 2nd user/buyer (or seller) and the facilitator/another buyer (or seller), instead of the first seller (or buyer).). 

Holm discloses the limitations shown above.  Holm fails to specifically disclose whether the commodity has been received yet.
However, Vukich discloses the following limitations:
assign a transaction to the matched account information, wherein the processing unit configured and/or programmed to: ASLAN LAW, P.C.Application No.: 16/812,340Docket No.: 1012-0002PUS1 Page 3 of 22 determine whether or not the amount of the commodity received from the first user numerically corresponds to the amount of the commodity received from the second user, (see at least [0013] [0019] [0031] [0028] [0029] [0033] [0052] [0053] [0025] [0045].  Vukich discloses a digital negotiation platform that determines whether a user paid a mortgage payment and what the user paid.).
determine whether or not the amount of the due date received from the first user corresponds to the due date received from the second user, (see at least [0013] [0019] [0031] [0028] [0029] [0033] [0051]-[0053] [0025] [0045].  Vukich discloses a digital negotiation platform that determines whether a user paid a mortgage payment and what the user paid.).
wherein the communication unit is further configured and/or programmed to: assign and/or label the transaction as an inaccurate transaction and send: a request for new commodity amount data in the case that a determination was made that the amount of the commodity received from the first user did not numerically correspond to the amount of the commodity received from the second user, and/or (see at least [0013] [0019] [0031] [0028] [0029] [0033] [0051]- [0053] [0025] [0045].  Vukich discloses a digital negotiation platform that determines whether a user paid a mortgage payment and what the user paid.  If the user did not pay the mortgage payment, the platform will notify interested parties and label the transaction not timely made.).
a request for new due date information in the case that a determination was made that the amount of the due date received from the first user did not correspond to the due date received from the second user, (see at least [0013] [0019] [0031] [0028] [0029] [0033] [0051]-[0053] [0025] [0045] [0024] [0031] [0005].  Vukich discloses a digital negotiation platform that determines whether a user paid a mortgage payment and what the user paid.  The platform may modify a price or a mortgage interest rate for the user to pay his mortgage rate on a new due date.).
wherein the transaction is assigned and/or labeled  as an accurate transaction in a case that both ASLAN LAW, P.C.Application No.: 16/812,340Docket No.: 1012-0002PUS1 Page 4 of 22 a determination was made that the amount of the commodity received from the first user does numerically correspond to the amount of the commodity received from the second user, and a determination was made that the amount of the due date received from the first user does correspond to the due date received from the second user, (see at least [0013] [0019] [0031] [0051] [0028] [0029] [0033] [0052] [0053] [0025] [0045] [0024] [0031] [0005].  Vukich discloses a digital negotiation platform that determines whether a user paid a mortgage payment and what the user paid.  If a user paid his mortgage amount on time, then all parties are notified and the transaction will be labeled as paid.).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negotiating system of terms of Holm to incorporate the teachings of Vukich and disclose checking to match parties in a contract and examine what has occurred with the commodity because doing so allows the monitoring the performance of the agreement and provide flexible options to modify a parameter (see at least Vukich [0003] [0014] [0025] [0045] [0024] [0031]). 

Holm/Vukich disclose the limitations shown above.  Holm/Vukich fail to specifically disclose a sliding scale to offer and display various options.
Though, Bernheimer discloses the following limitations:
a display configured to present to the Facilitator user a graphical presentation on a sliding scale for making a request to offer, the sliding scale having a plurality of proposed amount due adjustments for respective proposed due date adjustments, wherein the second amount due and the second due date are determined based on the Facilitator input including selection on the sliding scale of one of the plurality of proposed amount due adjustments for respective proposed due date adjustment  (see at least Fig. 11H; [0129] [0044] [0145] [0153]-[0154] [0168] [0175].  Bernheimer discloses the user can move the slider wheel icon 503, to visualize the interest savings via the slider window 502 for respective quotes over a configurable period of time.  Using the interactable interface elements, for example, the slider elements such as a slider wheel icon 503, a slider window 502, etc., the user can slide across the interactive graphical model over the configurable duration of time and view one or more financial components of expenditure, for example, a principal amount an interest amount, a total spent and how much the user can save at any point in the configurable duration of time.  The user is able to move the slider wheel icon to view the savings if the user decides to, for example, pay down principal earlier.  The user can set various loan terms dates to see how the loan amounts change.). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negotiating system of terms of Holm/Vukich to incorporate the teachings of Bernheimer and disclose a sliding scale to offer and display various options because doing so allows interactive graphical models that allow a user to slide the dates/year to see the change on amounts (see at least Bernheimer Fig. 11H; [0129] [0044] [0145] [0153]-[0154] [0168] [0175]).

Claim 5
Holm/Vukich/Bernheimer disclose the limitations shown above.  Holms further discloses: 
 (Currently amended) The apparatus according to claim 1, wherein the second amount due is less than the first amount due of the first transaction , and the second due date is earlier than the first due date ASLAN LAW, P.C.Application No.: 16/812,340Docket No.: 1012-0002PUS1 Page 6 of 22of the first transaction.  (see at least  [0072] [0024] [0063] [0078] [0017] [0062].  Holm discloses that the new, different terms (i.e., second terms) than the established terms (i.e., first terms).  The new terms may mean offering a discount for earlier payment.).  

Claim 6
Holm/Vukich/Bernheimer disclose the limitations shown above.  Holms further discloses: 
 (Currently amended) The apparatus according to claim 1, wherein the second amount due is greater than the first amount due of the first transaction , and the second due date is later than the first due date  of the first transaction. (see at least  [0072] [0024] [0063] [0078] [0017] [0062].  Holm discloses that the new, different terms (i.e., second terms) than the established terms (i.e., first terms).  The new terms may mean a change in payment can be calculated based on the number of days later than the originally agreed-upon settlement date.  A simple time value of money based on a selected interest rate calculation may help determine the greater amount for a later date.).

Claim 7
Holm/Vukich/Bernheimer disclose the limitations shown above.  Holms further discloses: 
 (Currently amended) The apparatus according to claim 1, wherein the communication unit is further configured and/or programmed to receive a response from the second user in response to said first offer.  (see at least  [0068] [0073] [0024] [0072] [0063] [0037] [0078].  Holm discloses offer logic may include criteria under which offers are accepted.  In such an implementation, an offer is accepted only if it meets the configured criteria.  A notification is sent to buyer system to indicate that the buyer/2nd user has accepted the offer of the newly defined terms.  Or, the buyer/2nd user may decide to view the offers himself and decide which offer to accept.).

Claim 10
Holm/Vukich/Bernheimer disclose the limitations shown above.  Holms further discloses: 
 (Currently amended) The apparatus according to claim 7 , wherein the response from the second user in response to said first offer is an acceptance of the first offer, the processing unit is further configured and/or programmed to: ASLAN LAW, P.C.Application No.: 16/812,340Docket No.: 1012-0002PUS1 Page 7 of 22 inform the first user that the first transaction is transferred from the second user to the Facilitator user, and/or assign the first transaction from the second user to the Facilitator user.  (see at least [0087] [0081] [0087] [0068] [0073] [0024] [0072] [0063] [0037] [0078] .  Holm discloses that rules may be sent for when to and when to not inform each party to the transaction.  Therefore, the buyer/2nd user may set rules that the seller/1st user is only notified that a transaction has been transferred to a facilitator/3rd user/new seller after the buyer has accepted new terms.).

Claim 11
Holm/Vukich/Bernheimer disclose the limitations shown above.  Holms further discloses: 
 (Currently amended) The apparatus according to claim 10, wherein the Facilitator user having a Facilitator user account for receiving, holding and/or transferring funds, the first user having a first user account for receiving, holding and/or transferring funds, the second user having a second user account for receiving, holding and/or transferring funds, the processing unit is further configured and/or programmed to: transfer funds from the Facilitator user account to said second user account on or prior to said second due date of the first offer , wherein ASLAN LAW, P.C.Application No.: 16/812,340Docket No.: 1012-0002PUS1 Page 8 of 22 said funds transferred from the Facilitator user account to said second user account corresponds to said second amount due of the first offer. (see at least [0128] [0068] [0073] [0024] [0072] [0063] [0037] [0078] [0069].  Holm discloses that each user has his own account for holding and transferring funds.  Once a new settlement date and payment amount is agreed upon, the system facilitates routing, editing, dispute resolution, and disbursement of payment.).

Claim 12
Holm/Vukich/Bernheimer disclose the limitations shown above.  Holms further discloses: 
 (Currently amended) The apparatus according to claim 11, wherein the processing unit is further configured and/or programmed to: transfer funds from the first user account to said Facilitator user account on or prior to said first due date of the first transaction , wherein said funds transferred from the first user account to said Facilitator user account corresponds to said first amount due of the first transaction._  (see at least [0128] [0069] [0068] [0073] [0024] [0072] [0063] [0037] [0078] . Holm discloses that the system facilitates routing, editing, dispute resolution, and disbursement of payments on the agreed upon new settlement date with payment amount.).

Claim 13
Holm/Vukich/Bernheimer disclose the limitations shown above.  Vukich specifically discloses modifying terms to a contract.
 (Currently amended) The apparatus according to claim 1, wherein the processing unit is further configured and/or programmed to: process a second offer, the second offer being sent from the first user to the second user, wherein ASLAN LAW, P.C.Application No.: 16/812,340Docket No.: 1012-0002PUS1 Page 9 of 22 the second offer is a request to change a first amount due and a first due date of a second transaction to a second amount due and a second due date of the second transaction, and transmit to the Facilitator user information regarding said second offer.  (see at least [0013] [0019] [0031] [0051] [0028] [0029] [0033] [0052] [0053] [0025] [0045] [0024] [0031] [0005].  Vukich discloses a digital negotiation platform that determines whether a user paid a mortgage payment and what the user paid. The platform may engage in negotiations to modify due dates and amounts in a negotiations.  The renegotiated terms will be saved and forwarded to the appropriate parties: the users, facilitators, and others involved depending on the transaction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the billing system negotiation/modification of terms of Holm/Vukich/Bernheimer to incorporate the teachings of Vukich and disclose sending a request to modify terms to a contract (transaction) because doing so allows the monitoring the performance of the agreement and provide flexible options to modify a parameter (see at least Vukich [0003] [0014] [0025] [0045] [0024] [0031]). 

Claim 14
Holm/Vukich/Bernheimer disclose the limitations shown above.  Vukich further discloses forwarding a modified offer to the appropriate party.
 (Currently amended) The apparatus according to claim 13, wherein the processing unit is further configured and/or programmed to forward said second offer to the second user based on the Facilitator user input.  (see at least [0013] [0019] [0031] [0051] [0028] [0029] [0033] [0052] [0053] [0025] [0045] [0024] [0031] [0005].  Vukich discloses a digital negotiation platform that determines whether a user paid a mortgage payment and what the user paid.  After the platform has renegotiated terms depending on price rules and time rules, the renegotiated contract (transaction) is forwarded to the appropriate parties.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the billing system negotiation/modification of terms of Holm/Vukich/Bernheimer to incorporate the teachings of Vukich and disclose sending a request to modify terms to a contract (transaction) because doing so allows the monitoring the performance of the agreement and provide flexible options to modify a parameter (see at least Vukich [0003] [0014] [0025] [0045] [0024] [0031]). 

Claim 15
Holm/Vukich/Bernheimer disclose the limitations shown above.  Holms further discloses: 
 (Currently amended) The apparatus according to claim 13, wherein the processing unit is further configured and/or programmed to: forward said second amount due and said second due date of the second transaction to a marketplace, wherein said marketplace incudes at least one marketplace user, said at least one marketplace user is not the first user, ASLAN LAW, P.C.Application No.: 16/812,340Docket No.: 1012-0002PUS1 Page 10 of 22 said at least one marketplace user is not the second user, and said at least one marketplace user is not the Facilitator user.  (see at least [0068] [0073] [0024] [0072] [0063] [0037] [0078] [0081] [0082] [0085] [0093]-[0095].  Holm discloses that the buyer/2nd user may send out a request to various sellers (i.e., marketplace) for different terms.).

Claim 16
Holm/Vukich/Bernheimer disclose the limitations shown above.  Holms further discloses: 
 (Currently amended) The apparatus according to claim 15, wherein said at least one marketplace user accepts the second offer, the processing unit is further configured and/or programmed to: inform the first user that the second transaction is transferred from the second user to the Facilitator user and/or the at least one marketplace user, and/or assign the second transaction from the second user to the Facilitator user and/or the at least one marketplace user.  (see at least [0068] [0073] [0024] [0072] [0063] [0037] [0078] [0081] [0082] [0085] [0093]-[0095] [0087] [0128] [0069].   Holm discloses that each user sets rules for when to notify other users of activities.  Therefore, the buyer/2nd user may decide to wait until after he has accepted new settlement date and amount with a facilitator/new buyer to send a notification to the first seller.).

Claim 17
Holm/Vukich/Bernheimer disclose the limitations shown above.  Holms further discloses: 
 (Currently amended) The apparatus according to claim 16, wherein the Facilitator user and/or the at least one marketplace user having a Facilitator user account and/or a marketplace user account for receiving, holding and/or transferring funds, ASLAN LAW, P.C.Application No.: 16/812,340Docket No.: 1012-0002PUS1 Page 11 of 22 the first user having a first user account for receiving, holding and/or transferring funds, the second user having a second user account for receiving, holding and/or transferring funds, the processing unit is further configured and/or programmed to: transfer funds from the Facilitator user account and/or the at least one marketplace user account to said second user account on or prior to said second due date of the second offer, wherein said funds transferred from the Facilitator user account and/or the at least one marketplace user account to said second user account corresponds to said second amount due of the second offer.  (see at least [0128] [0068] [0073] [0024] [0072] [0063] [0037] [0078][0079] [0081] [0082] [0085] [0093]-[0095] [0069].  Holm discloses that each user has his own account for holding and transferring funds.  Once a new settlement date and payment amount is agreed upon, the system facilitates routing, editing, dispute resolution, and disbursement of payment.).

Claim 18
Holm/Vukich/Bernheimer disclose the limitations shown above.  Holms further discloses: 
 (Currently amended) The apparatus according to claim 17, wherein the processing unit is further configured and/or programmed to: transfer funds from the first user account to said Facilitator user account and/or the at least one marketplace user account on or prior to said first due date of the second transaction , wherein ASLAN LAW, P.C.Application No.: 16/812,340Docket No.: 1012-0002PUS1 Page 12 of 22 said funds transferred from the first user account to said Facilitator user account and/or the at least one marketplace user account corresponds to said first amount due of the second transaction.  (see at least [0128] [0079] [0069][0068] [0073] [0024] [0072] [0063] [0037] [0078] [0081] [0082] [0085] [0093]-[0095].  Holm discloses that each user has his own account for holding and transferring funds.  Once a new settlement date and payment amount is agreed upon, the system facilitates routing, editing, dispute resolution, and disbursement of payment.).

Claim 19
Holm/Vukich/Bernheimer disclose the limitations shown above.  Holms further discloses: 
 (Currently amended) The apparatus according to claim 13, wherein the processing unit is further configured and/or programmed to: send a different offer from the Facilitator user to said second user, wherein the different offer is a request to change the first amount due and the first due date of the first transaction to a third amount due and/or a third due date of the first transaction.   (see at least  [0076]-[0082] [0024] [0063] [0072] [0037] [0068] [0073] [0078] [0085] [0062] [0039]-[0061].  Holm discloses that multiple different trigger events may cause a notification to be sent to various users that there may be an opportunity to negotiate a new settlement date and amount.  Therefore, new trigger events may pop up multiple times, giving each user multiple opportunities to come up with newer settlement dates and amounts.).

Claim 20
Holm/Vukich/Bernheimer disclose the limitations shown above.  Holms further discloses: 
 (Currently amended) The apparatus according to claim 19, wherein the third amount due is different from the second amount due , of the first offer and the third due date is different from the second due date ASLAN LAW, P.C.Application No.: 16/812,340Docket No.: 1012-0002PUS1 Page 13 of 22of the first offer.  (see at least [0076]-[0080] [0076]-[0082] [0024] [0063] [0072] [0037] [0068] [0073] [0078] [0085] [0062] [0039]-[0061] [0087].  Holm discloses that multiple different trigger events may cause a notification to be sent to various users that there may be an opportunity to negotiate a new settlement date and amount.  Therefore, new trigger events may pop up multiple times, giving each user multiple opportunities to come up with newer settlement dates and amounts.).

Claim 23, 24
Holm/Vukich/Bernheimer disclose the limitations shown above.  Holms further discloses: 
(Previously presented) The apparatus according to claim 1, wherein the communication unit is further configured and/or programmed to: receive a first acceptance of the first offer from the second user, the communication unit is further configured and/or programmed to: in response to receiving said first acceptance from the second user: send a second offer only to the first user with a third amount due and/or a third due date based on the Facilitator user input, wherein the third amount due is different than the first amount due and the third amount due is different than the second amount due and wherein the third due date is different than the first due date and the third due date is different than the second due date, or ASLAN LAW, P.C.Application No.: 16/812,340Docket No.: 1012-0002PUS1 Page 17 of 22 send an original acceptance of the first amount due and the first due date to the first user.   (see at least [0076]-[0080] [0076]-[0082] [0024] [0063] [0072] [0037] [0068] [0073] [0078] [0085] [0062] [0039]-[0061] [0087].  Holm discloses that multiple different trigger events may cause a notification to be sent to various users that there may be an opportunity to negotiate a new settlement date and amount.  Therefore, new trigger events may pop up multiple times, giving each user multiple opportunities to come up with newer settlement dates and amounts. Holm discloses that each user sets rules for when to notify other users of activities.  Therefore, the buyer/2nd user may decide to wait until after he has accepted new settlement date and amount with a facilitator/new buyer to send a notification to the first seller.).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yu (US 2015/0379628 A1) discloses a payment parsing management services system that allows a user to decide whether to divide a $400 purchase price into five $100 deliverable-segment with specific due dates, ten $50 deliverable-segments with defined due dates, etc.). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        

/HANI M KAZIMI/Primary Examiner, Art Unit 3691